Exhibit 10.27

EMPLOYMENT AGREEMENT

                     THIS EMPLOYMENT AGREEMENT (herein the "Agreement") is
entered into between Cellco Partnership d/b/a Verizon Wireless and Roger Gurnani
(herein the "Executive"), effective April 3, 2003. References to the "Company"
herein shall include Cellco Partnership d/b/a/ Verizon Wireless, any company
controlled by or under common control with Cellco Partnership, and any company
which subsequent to the effective date of this Agreement carries on all or
substantially all of the business of Cellco Partnership and affiliates of Cellco
Partnership.

                     WHEREAS, the services to be rendered by Executive are, and
for the term of this Agreement will continue to be, of a unique character and of
incalculable value to the Company; and

                     WHEREAS, one of the purposes of the Company is, through
contracts and other business relationships, to operate a national wireless
communications business, including without limitation, wireless voice and data,
paging and other CMRS businesses; and

                     WHEREAS, if Executive were to engage in "competitive
activities," as defined below, during the term of this Agreement or in violation
of the restrictions set forth in this Agreement, the Company would suffer
irreparable injury; and

                     WHEREAS, the success of the Company depends in substantial
part on the competitive advantages afforded by the management and technical
skills provided by Executive; and

                    WHEREAS, Executive desires to participate in the Verizon
Wireless Long Term Incentive Plan (“LTIP”);

                    NOW, THEREFORE, the parties hereto, acknowledging the mutual
consideration embodied in the terms and conditions of this Agreement and
intending to be legally bound, hereby agrees as follows:

1.     Term. Executive agrees to serve the Company, and the Company agrees to
employ Executive, for a term of two years from the effective date of this
Agreement (herein the "Term"). This agreement shall renew automatically for a
new two-year term at the expiration of the Term unless (a) at least ninety days
before the expiration of the Term the Company provides Executive with written
notice of intent not to renew this Agreement at the expiration of the Term, or
(b) this Agreement is terminated pursuant to Sections 4 or 5.

2.     Duties. During the Term, Executive shall:

          (a)     faithfully and diligently perform all such acts and duties and
furnish such services as the Company, its Board of Representatives, its Chief
Executive Officer, its Chief Operating Officer, or his or their designees shall
direct, and perform all acts in the



--------------------------------------------------------------------------------



ordinary course of the Company’s business reasonably necessary to the
advancement of the Company’s best interests;

          (b)     devote his full time, energy and skill to the business of the
Company and to the promotion of the Company’s best interests, except during
vacations and other authorized absences; and

          (c)     comply with all federal, state and local laws and any
applicable foreign laws, and abide by the Company's code of business conduct and
other policies of the Company while discharging his obligations under this
Agreement or otherwise engaging in conduct, whether personal or
business-related, which may impact the Company's business.

3.     Compensation.

          (a)     The Company shall compensate Executive as set forth below for
all services performed by him, subject to review from time to time in accordance
with the Company’s practices for similarly situated executives:

                    (i)     Base salary at the annualized rate of $350,000
effective as of April 1, 2003. This amount shall be payable in periodic
installments in accordance with the Company's regular payroll practices;

                    (ii)     Short-Term Incentive at a target rate of 60% of
base salary, in accordance with Company's Short-Term Incentive Plan;

                    (iii)     An annual flexible spending allowance of $18,000,
paid periodically;

                    (iv)     Reimbursement for all reasonable expenses incurred
in the performance of Executive's duties hereunder, including but not limited to
travel, accommodation, entertainment, and other similar expenses, in accordance
with the Company's policies and directives from Executive's superiors;

                    (v)     Participation, if otherwise eligible, in all
individual or group life insurance, health insurance, accident insurance,
disability insurance, vacation and other welfare benefit plans maintained by the
Company and provided generally to similarly situated executives; and

                    (vi)     Such other additional or special compensation,
benefits and perquisites as the Company may generally provide from time to time
to similarly situated executives.

          (b)     The Company shall provide Executive with additional long-term
incentive grants comparable in value to the value of such grants provided to
similarly situated executives based on market conditions and in accordance with
the LTIP, subject to Board approval. Such grants will be issued not as
compensation for services rendered, but rather as an inducement to Executive to
continue employment with the Company and to enter into this Agreement.

- 2 -



--------------------------------------------------------------------------------



4.     Termination of Executive's Employment by the Company.

          (a)     Death or Disability. The Executive’s employment with the
Company will terminate automatically upon Executive's death, or upon Executive's
continuing disability on the date on which his short-term disability benefits
expire if at that time he remains unable, even with reasonable accommodation, to
perform the essential duties and responsibilities he was performing prior to the
commencement of eligibility for such benefits. Termination of employment due to
disability shall not constitute a bar to Executive's eligibility for long-term
disability benefits if Executive would have qualified for such benefits in the
absence of the termination of his employment.

           (b)     For Cause. The Company may terminate Executive's employment
for Cause, in writing and without prior notice, upon any of the following
reasons:

                    (i)     breach by Executive of any of the covenants he makes
or material obligations he assumes under this Agreement; or

                    (ii)    insubordination or failure to perform job
responsibilities with full-time and good-faith efforts; or

                    (iii)   conviction of, or plea of nolo contendere to,
criminal charges (other than a traffic citation or minor misdemeanor), or
conduct which, if prosecuted, would warrant conviction on such charges under a
“beyond a reasonable doubt” standard of proof; or

                    (iv)   material violation of the Company's Code of Business
Conduct or other policies of the Company, including, by way of example, a
violation of the employer’s voucher or expense reimbursement rules; or

                    (v)    conduct which, if it were known by the public, would
harm the reputation of the Company; or

                    (vi)   exercising, using, or discharging the authority,
office or duties conferred upon Executive by the Company other than solely in
the best interests of the Company, including without limitation the execution of
such authority, the use of such office or the discharge of such duties for the
Executive's personal benefit or that of his family, friends or associates.

           (c)     Without Cause. The Company may terminate the Executive’s
employment at any time without cause. Written notice of intent not to renew this
Agreement shall be deemed termination without cause, but only if Executive
remains at work for the Company through the last day of the Term of this
Agreement. In such case, Executive shall be eligible to receive liquidated
damages as set forth in Section 6(b). In any proceeding conducted to determine
whether Executive's employment was terminated for Cause, if the finder of fact
determines that Executive's employment was terminated other than for Cause, then
his employment shall be deemed to have been terminated Without Cause, and the
remedy shall be limited to liquidated damages as provided in Section 6(b).

- 3 -



--------------------------------------------------------------------------------



5.     Termination by Executive.

          (a)     Without Good Reason. Executive may terminate his employment at
any time Without Good Reason. Without limiting the meaning of the term "Without
Good Reason," it shall constitute termination of employment Without Good Reason
if Executive refuses to work under a renewal of this Agreement or if the
Executive refuses to sign a successor agreement for an additional term of two
years, provided that such successor agreement does not reduce Executive's then
current base salary or short- or long-term incentive targets.

          (b)     For Good Reason. Executive may terminate his employment for
Good Reason, but only on 60 days' written notice of intent to resign for Good
Reason. In such case, Executive shall be eligible to receive liquidated damages
on the terms set forth in Section 6(b). Executive shall be deemed to have Good
Reason to terminate his employment if no event has occurred which would
constitute Cause for the Company to terminate his employment, and if any of the
following events has occurred within six months prior to the effective date of
the termination of his employment:

                    (i)     assignment, without written consent of the
Executive, to a position which involves more than a change in reporting
structure, but also results in materially less authority and responsibility than
immediately before such assignment; or

                    (ii)     reduction in Executive's base salary; or

                    (iii)    reduction in Executive's short- or long-term
incentive targets below the targets of similarly situated executives; or

                    (iv)    "Change in Control," which shall mean (1) a sale or
transfer of more than 50% of the Company's assets to an entity other than: (a)
Verizon Communications Inc. (“Verizon”) or any affiliate or subsidiary or
successor thereof (collectively, "Verizon Companies") or (b) Vodafone Group Plc
(“Vodafone”) or any affiliate or subsidiary or successor thereof (“Vodafone
Companies”) , (2) a sale of partnership interests such that Verizon Companies
and Vodafone Companies own less than 50% of the partnership interests in the
Company, or (3) a sale of equity interests in the Company; provided that as a
result of (1), (2), or (3), Verizon Companies or Vodafone Companies cease to
have “actual management control” of the Company; and provided further, that
neither (1) nor (2) nor (3) shall constitute a “Change in Control” if the
transaction at issue is an initial public offering or subsequent offerings or
distribution to Verizon Companies or Vodafone Companies. “Actual management
control” shall mean the possession, direct or indirect, of the power to direct
or cause the direction of the management of the Company as it may be constituted
following the event described in (1), (2), or (3) above (including, without
limitation, the power to appoint a majority of the Board of Representatives or
other comparable governing body of such entity), whether through the beneficial
ownership of voting securities or other ownership interest, by contract or
otherwise, whether the loss of actual management control is voluntary or
involuntary of the result of any merger, tender offer, stock purchase, other
stock acquisition, consolidation, recapitalization, reverse split, or sale or
transfer of assets. In addition to items (1), (2) or (3) above, within twelve
months following a

- 4 -



--------------------------------------------------------------------------------



“Change of Control”, Executive must have Good Reason to terminate his
employment, as defined in Section 5(b).

          (c)     Retirement. If during the Term of the Agreement, Executive
terminates employment by reason of Retirement (as that term is defined in the
Verizon Wireless Long Term Incentive Plan and its Award document), and so long
as Executive provides at least 60 days prior notice of such Retirement,
Executive shall not be subject to liquidated damages obligations under Section
11(a). Executive’s obligations under Sections 7 and 8 shall continue in the
event of Retirement from the Company.

6.     Post-Termination Liquidated Damages Payable by the Company.

          (a)     If the Company terminates Executive's employment for Cause or
by reason of disability or death, or if Executive terminates his employment
Without Good Reason, then the Company shall have no further obligations to
Executive beyond the date of termination of employment, other than to provide
compensation owed for services previously rendered pursuant to Section 3(a);
provided, however, that if the termination of Executive's employment is by
reason of disability or death, then Executive (in the case of disability) or
Executive's executor or administrator (in the case of death) may exercise
Executive's vested long term incentive grants pursuant to the terms of the
long-term incentive plan.

          (b)     If the Company terminates Executive’s employment Without
Cause, or if Executive terminates his employment with Good Reason, the Company
shall provide to Executive, as liquidated damages, (i) an amount equal to 200%
of Executive's annualized base salary and short-term incentive target at the
time of termination, payable in 24 equal monthly installments, subject to
required payroll deductions, and (ii) continued participation in the Company's
medical and dental insurance plans for 24 months, at the Company's expense but
subject to any employee contribution requirements applicable as of Executive's
last day of active employment (as such requirements may thereafter be revised
generally from time to time). Payment of such liquidated damages shall not be
deemed compensation for prior services rendered, but rather shall be deemed a
settlement of the parties' obligations to each other, as provided below. In
addition, Executive's unvested long-term incentive grants shall vest and may be
exercised in accordance with the terms of the long-term incentive plan that
apply to terminations "without cause." Company also shall pay Executive cash in
lieu of accrued but unused vacation days, at a daily rate equal to 1/260th of
Executive's annualized base salary rate.

          (c)     (i)     Liquidated damages under Section 6(b) shall not be
payable if the Executive is in breach of this Agreement at the time of the
termination of his employment.

                    (ii)     Upon Executive's breach of any of his covenants or
continuing obligations under Sections 7 through 10 of this Agreement,
Executive's right, if any, to payment of liquidated damages after the date of
such breach shall be forfeited.

- 5 -



--------------------------------------------------------------------------------



          (d)     Executive's right to liquidated damages hereunder shall be
conditioned on his agreeing to and executing, within the time specified by the
Company, a release in such form as reasonably may be required by the Company.
The Company shall have no obligation to pay liquidated damages unless and until
such release is signed. The validity and enforceability of such release shall
not be impaired if, after signing it, Executive's right to continued payment of
liquidated damages is forfeited pursuant to Section 6(c)(ii).

          (e)     Liquidated damages hereunder shall be in lieu of any right
Executive otherwise may have to receive benefits under any severance or
separation pay plan, program or practice which may otherwise be applicable to
him, and he hereby waives any right to receive any such severance benefits.

7.     Prohibition Against Competitive Activities.

          (a)     Covenant Not to Engage in Competitive Activities. Executive
acknowledges that by virtue of his employment with the Company, he will obtain
knowledge, training, experience and access to the Company's proprietary and
confidential information to such an extent that if he were to work for or
otherwise provide services to a competitor of the Company, that competitor
inevitably would gain an unfair competitive advantage by means of its access to
Executive's knowledge, training, experience and familiarity with the Company.
Therefore, in consideration for (i) the offer of this Agreement for a specific
term, (ii) the right to post-termination liquidated damages on the terms
provided in Section 6, and (iii) the opportunity to participate in the Company's
long-term incentive plan, Executive covenants to the fullest extent permitted by
law that he will not engage in Competitive Activities (as that term is defined
in Section 7(b)) while he remains employed by the Company and until one year
after the date of termination of his employment for any reason (and, in the case
of activities described in Section 7(b)(iii), until two years after the date of
termination of his employment for any reason). Executive further acknowledges
that this covenant not to compete and other restrictive covenants in this
Agreement are fair and reasonable, that enforcement of the provisions of this
Agreement will not cause Executive undue hardship, and that the provisions of
this Agreement are reasonably necessary and commensurate with the need to
protect the Company and its business interests and property from irreparable
harm. Executive agrees that because of the widespread nature of the Company’s
business, breach of this Agreement by engaging in Competitive Activities
anywhere in the United States would irreparably injure the Company and that,
therefore, a more limited geographic restriction is neither feasible nor
appropriate. Executive represents to the Company that Executive’s education,
training and experience are such that this covenant not to compete will not
jeopardize or significantly interfere with Executive’s ability to secure other
gainful employment.

          (b)     Competitive Activities Defined. For purposes of this
Agreement, “Competitive Activities” means any or all business activities in the
wireless communications industry in the United States relating to products or
services of the same or similar type as those provided or offered by the Company
as of the effective date of this Agreement. In addition, “Competitive
Activities” also encompasses any or all business activities in the wireless
communications industry in the United States

- 6 -



--------------------------------------------------------------------------------



relating to products or services of the same or similar type as those provided
or offered by the Company during the term of this Agreement (including products
or services the Company planned to provide or offer in accordance with any
Business Plan approved by the Board of Representatives prior to the termination
of Executive's employment), provided that the Executive had management,
strategic planning, business planning, implementation, operations,
administration, or other responsibility for or involvement with the
communications services, products and/or business. It, however, shall not be
considered Competitive Activity for Executive to accept employment by Verizon or
any affiliate of Verizon or Vodafone or any affiliate of Vodafone provided that
Verizon and Vodafone are not competing with the Company at the time employment
is accepted Restricted activities include, but are not limited to:

                    (i)     personally working for, owning, managing, operating,
controlling or participating in the ownership, management, operation or control
of, or providing consulting or advisory services to, any business engaged in
Competitive Activities; provided, however, that Executive's purchase or holding
of securities of a publicly-traded company, for investment purposes, shall not
be prohibited so long as Executive's equity interest in any such company is less
than one percent;

                    (ii)     maintaining any appreciable financial interest in
any business engaged in Competitive Activities;

                    (iii)    soliciting, inducing or influencing employees of
the Company or former employees who have worked for the Company within the
preceding six months to engage in Competitive Activities;

                    (iv)    interfering with the relationship of the Employer
with any of its customers, agents, representatives, suppliers or vendors under
contract; and

                    (v)     engaging in or planning to engage in Competitive
Activities while still employed by the Company.

          (c)     Forfeiture of Benefits. Executive acknowledges that any
violation of any of the covenants of this Section 7 may result in the forfeiture
of rights to benefits or compensation under one or more benefit or compensation
plans of the Company which contain such forfeiture provisions, and will result
in his obligation to pay liquidated damages as provided in Section 11.

8.     Prohibition Against Disclosure of Proprietary Information; Intellectual
Property Rights.

          (a)     Duty to Preserve Confidentiality. Executive acknowledges that
he will be privy to strategic and sensitive business information, and that he
will have access to confidential and proprietary information of the Company.
Therefore, during the course of Executive's employment and after such employment
ends for any reason, (i) Executive will treat with utmost confidentiality all
such strategic and sensitive business information and all such confidential and
proprietary information (including, without limitation, "Proprietary
Information" as that term is defined in Section 8(b)

- 7 -



--------------------------------------------------------------------------------



below), and (ii) except as required to conduct the business of the Company or as
authorized in writing by the Company, Executive will not publish, disclose or
use such information or authorize anyone else to publish, disclose or use it.
Executive acknowledges that, in addition to his duties under this Agreement, he
has common law and statutory duties as an employee to preserve the
confidentiality of the Company's trade secrets, and will continue to have such
duties after his employment terminates for any reason.

          (b)     Definition of Proprietary Information. “Proprietary
information” includes, but is not limited to, information in the possession or
control of the Company that has not been fully disclosed in a writing which has
been generally circulated to the public at large, and which gives the Company an
opportunity to obtain or maintain advantages over its current and potential
competitions. "Proprietary information" includes, without limitation,

                    (i)     marketing plans, strategic or tactical business
plans, product plans and designs, undisclosed financial data, agreements with
third parties, technical information, computer software or other apparatus
programs, databases, budgets and projections, whether in draft or final form:

                    (ii)     ideas, processes, methods, techniques, systems,
patented or copyrighted information, models, devices, programs, computer
software or related information and documentation;

                    (iii)    documents relating to regulatory matters and
correspondence with governmental entities, including classified National
Security information;

                    (iv)    pricing and cost data;

                    (v)     reports and analyses of business prospects;

                    (vi)    business transactions which are contemplated or
planned;

                    (vii)   research data;

                    (viii)   employee information and data, including knowledge
of skills, abilities, performance and compensation;

                    (ix)    information relating to specific users and
purchasers of the Company's products or services or to such users and purchasers
generally, such as customer names, customer contacts, terms of customer
contracts, customer proposals, types, locations, and quantities of service,
calling patterns and billing information; and

                    (x)     other confidential matters pertaining to or known by
the Company, including information that is proprietary to others which the
Company is bound to protect, such as vendor or customer proprietary information
or information provided in conjunction with non-disclosure or confidentiality
agreements with third parties.

- 8 -



--------------------------------------------------------------------------------



          (c)     Obligation to Return Company Property. Upon the termination of
Executive's employment for any reason, and prior to his last day of active
employment, Executive shall return to the Company all property of the Company in
his possession, custody and control, including without limitation, the originals
and all copies of all records, papers, programs, computer software, documents
and other materials which contain Proprietary Information, as defined in Section
8(b), and all computer and other equipment of the Company.

          (d)     Intellectual Property.

                     (i)     Executive will promptly disclose to the Company, in
confidence, all inventions, discoveries, designs, improvements, technical
information, ideas, databases, computer software or other apparatus programs,
related documentation, and other works of original authorship, whether or not
patentable, copyrightable or susceptible to other forms of protection, which he
makes, creates, develops, writes or conceives during the course of his
employment by the Company (hereinafter, "Innovations").

                    (ii)     Executive hereby assigns and grants to the Company
all rights, title and interest in and to all Innovations. On request by the
Company, Executive will execute a specific assignment to the Company of all
rights, title and interest to any particular Innovation or group of Innovations,
and will execute all applications for patent, copyright or other forms of
protection for such Innovations in the United States and in other countries.

                    (iii)     An Innovation will be deemed not to have been made
in the course of Executive's employment by the Company if it (1) was developed
on his own time and (2) no equipment, supplies, facilities or trade secret
information of the Company were used in developing it. However, even if an
Innovation was developed entirely on Executive's own time, and even if no
equipment, supplies, facilities or trade secret information of the Company were
used in developing it, an Innovation shall be deemed to have been made in the
course of Executive's employment if at the time of its conception or reduction
to practice it related to the Company's business or to the Company's actual or
demonstrably anticipated research or development, or if it resulted from any
work that Executive performed for the Company.

                    (iv)     During the course of Executive's employment and
after such employment ends for any reason, (1) Executive will treat with utmost
confidentiality all Innovations and all private, trade secret and proprietary
information concerning them, and (2) except as required by the conduct of the
business of the Company or as authorized in writing by the Company, Executive
will not publish, disclose or use such information or authorize anyone else to
publish, disclose or use it. When Executive's employment terminates, he will
relinquish all documents, equipment and records containing such information to
the Company, regardless of its form.

          (e)     Forfeiture of Benefits. Executive acknowledges that violation
of any of the prohibitions or covenants of this Section 8 may result in the
forfeiture of rights to

- 9 -



--------------------------------------------------------------------------------



benefits or compensation under one or more benefit or compensation plans of the
Company which contain such forfeiture provisions, and will result in his
obligation to pay liquidated damages as provided in Section 11.

9.     Confidentiality. Executive agrees not to disclose or discuss, other than
with his legal counsel, personal tax or financial advisors, or spouse, either
the existence or any details of this Agreement. Executive will use his best
efforts to ensure that any such legal counsel, personal tax or financial
advisor, or spouse will not disclose or discuss the existence or any details of
this Agreement with any other person. This Agreement shall not prohibit the
Executive from disclosing to any person that he has agreed not to compete with
the Company and that he has legal duties not to disclose the Company’s
proprietary information. Executive is hereby authorized to reveal to a
prospective employer or prospective client or business associate the precise
terms of Sections 7, 8(a) and (b), 11(b) and 12 hereof, but in so doing,
Executive shall not reveal any other parts of this Agreement.

10.    Duty to Disclose Acceptance of Offers of Employment by Other Employers.
Executive acknowledges that the Company has an ongoing interest in knowing
whether any of its employees or former employees who have, or had, access to
proprietary or confidential information intend to provide services as an
employee, consultant or in any other capacity to an entity which the Company
considers to be a competitor or potential competitor. Accordingly, during the
period of Executive’s employment by the Company, Executive shall give written
notice to the Company of his intention to accept employment with any employer
other than the Company, not later than the date on which he gives his written or
oral acceptance of an offer of employment, or offer of compensation in exchange
for advice, information or consulting services. That notice shall state the name
of the offering entity, the role or position accepted and a brief summary of the
responsibilities, the geographic location and scope of that role or position.

11.    The Company’s Remedies for Breach of Agreement

          (a)     Liquidated Damages Payable by Executive upon Resignation.
Executive recognizes that his services to the Company are of the highest value
to the Company, that his services cannot be easily replaced in the event he
terminates his employment prior to the end of the Term, and that the loss of
Executive’s services would cause damages to the Company’s operations which are
substantial but not readily calculable. Therefore, Executive warrants that if he
terminates his employment before expiration of the Term other than for Good
Reason, he shall pay the Company as liquidated damages an amount equal to 100%
of the Executive's pre-tax gain from the exercise (during the six month period
preceding termination) of any long-term incentive grants issued to Executive by
the Company. Such sum shall be payable in a single lump amount which shall be
immediately due and payable upon written demand by the Company following the
termination of Executive's employment. In addition, Executive's right to
exercise any long-term incentive grants issued to Executive by the Company which
have not yet been exercised shall be extinguished as of the last day of his
active employment. Further, in the event that Executive resigns during the term
of this Agreement to thereafter engage in Competitive Activities as set forth in
Section 7,

- 10 -



--------------------------------------------------------------------------------



Executive also shall pay the Company the costs it incurs in recruiting a
replacement for Executive in a single lump sum which shall be payable within
thirty days after the Company notifies Executive as to the amount of such costs.
This replacement cost obligation is in addition to any other amounts for which
Executive may be liable under Section 11(b).

          (b)     Liquidated Damages for Breach of Covenants Under Sections 7 or
8. Executive acknowledges that his breach of any of his covenants under Sections
7 or 8 of this Agreement would cause substantial damages to the Company that are
not readily calculable. Accordingly, in the event of such a breach, Executive
agrees to pay to the Company as liquidated damages an amount equal to the sum of
his annualized base salary and short-term incentive target in effect at the time
of the breach. In addition, (i) as provided in Section 6(d), Executive's right
to any payments under Section 6(b) which have not yet been made shall be
extinguished and no further such payments shall be due, (ii) he shall return to
the Company all payments under Section 6(b) which theretofore shall have been
provided to him (except that Executive shall retain $100 of such sum as
consideration for the release executed pursuant to Section 6(d)), (iii) all of
his grants under any long-term incentive plan which have not yet vested or which
have vested but not yet been exercised shall be extinguished immediately, (iv)
Executive shall owe to the Company all pre-tax gain derived from the exercise of
any long-term incentive grants during the six months preceding the breach; and
(v) Executive also shall pay the Company the costs it incurs in recruiting a
replacement for Executive. Executive promptly shall pay to the Company the sum
of all amounts to be paid pursuant to this Section 11(b), in a single lump
amount which shall be due immediately and payable on demand following the
breach.

          (c)     Injunctive Relief. Executive acknowledges that if he breaches
his covenants under Sections 7 and 8 of this Agreement, competitors of the
Company will gain the value of the Executive’s services to the detriment of the
Company, and that the Company thereby will suffer irreparable injury. In the
event of a breach of any of his covenants under Sections 7 or 8, whether or not
Executive is still employed by the Company at the time of such breach, to the
extent permitted by law, Company shall be entitled, in addition to causing the
Executive to forfeit benefits as described in Sections 7(c) and 8(e), and in
addition to liquidated damages payable under Section 11(b) and any other
remedies available at law, to injunctive relief to restrain further breach of
such commitments by the Executive or by any person acting for or with him in any
capacity whatsoever.

12.    Arbitration. In the event that (a) Executive believes that the Company
has breached any provision of this Agreement or otherwise has violated his
rights in connection with his employment by the Company, the manner in which he
was treated while so employed or the termination of his employment, or if he
believes that the Company violated his rights under any common law theory of
liability or any applicable federal, state or local law, statute, regulation or
ordinance (including without limitation 42 U.S.C. Section 1981, Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act and any other
state or federal statute that pertains to employee rights or discrimination in
employment), or (b) the Company believes that Executive has breached any
provision of this Agreement or otherwise has violated its rights in

- 11 -



--------------------------------------------------------------------------------



connection with his employment by the Company, the dispute shall be submitted to
the American Arbitration Association in New York or any other state mutually
agreeable to all parties, for arbitration pursuant to its rules and procedures
for resolution of employment disputes. The arbitrator shall include in the award
the prevailing party's costs and expenses (including expert witness fees)
incurred in connection with the proceedings. The decision of the arbitrator
shall be final and binding. Executive understands and agrees that this provision
constitutes a waiver of his right to initiate a proceeding before an
administrative tribunal seeking relief for himself and to sue in any court of
law or equity, and that the sole forum available to him for resolution of
disputes between himself and the Company is arbitration as provided herein. The
parties intend that the arbitration procedure to which they hereby agree shall
be the exclusive means for resolving all disputes between them, and their
agreement in this regard shall be interpreted as broadly and inclusively as
reason and law permits to realize that intent; provided, however, that nothing
herein shall be considered a waiver of either party's right to seek a temporary
restraining order or injunction from a court for purposes of preserving the
status quo or preventing irreparable harm pending decision by an arbitrator.

13.    Miscellaneous Provisions.

          (a)     Assignment by the Company. The Company expressly reserves the
right to assign this Agreement. If and when the Executive transfers from the
Company to another employer pursuant to such assignment, this Agreement shall be
deemed to be assigned to the transferee employer in lieu of the Company. This
Agreement may not be assigned by the Executive.

          (b)     Waiver. The waiver by any Company of a breach by the Executive
of any provision of this Agreement shall not be construed as a waiver of any
subsequent breach by him.

          (c)     Executive's Warranty. Executive warrants and represents that
his acceptance of employment by the Company on the terms offered will not breach
any contractual or other obligation he has to any third party, and that he will
neither bring to the Company confidential or proprietary information or
documents of any third party (other than a third party contributing assets to
the Company), including any former employer, nor use or disclose any
confidential or proprietary information of any third party without such third
party's written authorization.

          (d)     Severability. If any clause, phrase or provision of this
Agreement (including, without limitation, Section 12), or the application
thereof to any person or circumstance, shall be deemed invalid or unenforceable
by any court of competent jurisdiction, such event shall not affect or render
invalid or unenforceable the remainder of this Agreement and shall not affect
the application of any clause, phrase or provision hereof to other persons or
circumstances. Further, if an arbitrator or court of competent jurisdiction
determines that the geographic scope, duration or any other features of the
covenants and commitments set forth in Sections 7 and 8 are not enforceable as
drafted, this Agreement shall hereby be deemed to be amended automatically to
provide the maximum enforcement thereof permitted by law.

- 12 -



--------------------------------------------------------------------------------



          (e)     Gender. All pronouns used in this Agreement are in the
masculine gender solely for purposes of grammatical convenience, and it is the
parties' intent that all pronouns used herein are intended to comprehend both
genders as warranted by context or by the gender of the Executive.

          (f)     Governing Law. The parties acknowledge that the services to be
performed by Executive pursuant to this Agreement will be rendered in a number
of different states, and that the Company has a special interest in having its
agreements with employees in different places construed according to the same
law because it conducts operations throughout the entire United States.
Accordingly, this Agreement shall be construed and enforced in accordance with
the laws of the State of New York, headquarters of Verizon Communications, its
managing partner, without regard to choice of law principles.

          (g)     Notices. Whenever this Agreement requires or permits notice to
be given to the Company, the notice should be given in writing to the Chief
Executive Officer of the Company, or to such other person as the Company may
subsequently identify in writing to Executive.

          (h)     Entire Agreement. Except for the terms and conditions of the
compensation and benefit plans applicable to Executive (as such plans may be
amended by the Company from time to time), this Agreement sets forth the entire
understanding of the parties and supersedes all prior agreements, arrangements,
and communications, whether written or oral, pertaining to the subject matter
hereof, including without limitation any employment agreement previously entered
into between Executive and the Company. This Agreement shall not negate (i) any
benefits previously earned or rights granted under any long-term incentive plan;
(ii) any other benefits maintained by any other entity that are not duplicative
in nature of any benefits provided under this Agreement; or (iii) any
obligations that the Executive may have under any non-compete, proprietary
information or intellectual property agreement with any entity that is
contributing assets to the Company or any affiliate of such entity. Any such
rights, benefits, or obligations shall be determined in accordance with the
terms of such agreements or plans. This Agreement shall not be modified or
amended except by written agreement of the Company, the Executive, and the
Company which then employs him. Executive has been advised to consult with an
attorney regarding this Agreement, acknowledges having had ample opportunity to
do so, and fully understands the binding effect of this Agreement.

- 13 -



--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto, intending to be legally bound,
hereby execute this Agreement.

  Cellco Partnership                           By:     /s/ Denny Strigl

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Date     Chief Executive Officer                  
04/07/2003
      /s/ Roger Gurnani

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Date     Executive        

- 14 -



--------------------------------------------------------------------------------